ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeals of --                                 )
                                                  )
    Wu & Associates, Inc.                         )     ASBCA Nos. 60115, 60537
                                                  )
    Under Contract No. N40085-10-D-9451           )

    APPEARANCE FOR THE APPELLANT:                       Sean T. O'Meara, Esq.
                                                         Archer & Greiner, P.C.
                                                         Haddonfield, NJ

    APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                         Navy Chief Trial Attorney
                                                        Todd J. Wagnon, Esq.
                                                        Russell A. Shultis, Esq.
                                                         Trial Attorneys

                                    ORDER OF DISMISSAL

           This dispute has been settled. The appeals are dismissed with prejudice.

           Dated: September 20, 2018


                                                      10 ,\{',W1J. cJ ~
                                                       MICHAEL N. O'CONNELL
                                                       Administrative Judge
                                                       Armed Services Board
                                                       of Contract Appeals


           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA Nos. 60115, 60537, Appeals of Wu &
    Associates, Inc., rendered in conformance with the Board's Charter.

           Dated:



                                                       JEFFREY D. GARDIN
                                                       Recorder, Armed Services
                                                       Board of Contract Appeals




I